EXHIBIT 10.3

 

ARE-MARYLAND NO. 24, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Blvd., Suite 299

Pasadena, California  91101

 

 

 

April 12, 2019

 

 

 

REGENXBIO Inc.

Attention: General Counsel

9600 Blackwell Drive, Suite 210

Rockville, MD  20850

 

Re:9800 Medical Center Drive—Letter Agreement

 

To Whom It May Concern:

 

Reference is made to that certain Lease Agreement dated as of November 1, 2018
(“Lease”) between REGENXBIO Inc., a Delaware corporation, as tenant (“Tenant”),
and ARE-Maryland No. 24, LLC, a Delaware limited liability company, as landlord
(“Landlord”).  Initially capitalized terms not specifically defined in this
letter agreement are intended to have the meanings set forth for such terms in
the Lease.

 

Pursuant to Section 2.e of Exhibit C-1 to the Lease, Tenant has requested
certain Material Changes to the Base Building Work.  The Material Changes, as
more fully described or shown on Exhibit A attached hereto, consist of the
following and are hereinafter collectively referred to in this letter agreement
as the “February 2019 Material Changes”):

 

 

a.

Modifications to X bracing

 

b.

Relocate N Stairwell

 

c.

Reposition service elevator and add second dedicated service elevator

 

d.

Increase 5th floor in height (not greater than 3’)

 

e.

Increase 5th floor load to 125 lbs/sf

 

f.

Future Penthouse / Roof Screening and Structure

 

For clarity, it is agreed and understood that the aforesaid second dedicated
service elevator and Future Penthouse / Roof Screening and Structure shall be
reserved for Tenant’s exclusive use.

 

Pursuant to Section 2.e of Exhibit C-1 to the Lease, Landlord hereby agrees to
implement the February 2019 Material Changes. This letter agreement is intended
to supplement the applicable terms and conditions of the Lease as to the manner
in which the February 2019 Material Changes shall be implemented, as follows:

 



 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 2

 

 

1.Material Change Payment.  Within 30 days after the date of this letter
agreement, Tenant shall pay to Landlord as Additional Rent an amount equal to
$3,975,000 (“Material Change Payment”).  Tenant shall pay the Material Change
Payment to Landlord by means of a wire transfer of immediately available federal
funds to the Address for Rent Payment.  The Material Change Payment consists of
the following elements:

 

 

1.1

An amount equal to $1,050,000 (“Estimated Delay Cost”), which is the product of
$350,000 multiplied by 3 months, which is the estimated period of Tenant Delay
that will result from the implementation of the February 2019 Material Changes.

 

 

1.2

An amount equal to $2,600,000 (“Estimated Construction Cost”), which is the
estimated cost Landlord will incur to implement the February 2019 Material
Changes.

 

 

1.3

An amount equal to $325,000 (“Management Fee”), which represents Landlord’s
management fee for the implementation of the February 2019 Material Changes.

 

2.Reconciliation of Material Change Payment.  Within a reasonable period of time
(not to exceed 60 days) after Substantial Completion of the Base Building Work,
Landlord will determine (a) the actual Delay Cost (“Actual Delay Cost”) based on
the actual period of Tenant Delay caused by the implementation of the February
2019 Material Changes (as certified by the Base Building Architect pursuant to
Section 3.d of the Landlord Work Letter attached to the Lease as Exhibit C-1
(“Actual Tenant Delay”), and based on $350,000 per month, prorated on a daily
basis based on the actual number of calendar days of Tenant Delay), and (b) the
actual Construction Cost (“Actual Construction Cost”) incurred by Landlord to
implement the February 2019 Material Changes.  Landlord shall communicate that
determination to Tenant by means of a reconciliation statement (“Reconciliation
Statement”).  The Reconciliation Statement shall state whether any adjustments
need to be made to the Material Change Payment and, if so, the Reconciliation
Statement shall be accompanied by reasonably detailed documentation in support
of such determination.  If the Estimated Delay Cost or Estimated Construction
Cost, or both, exceeded the Actual Delay Cost or the Actual Construction Cost,
or both, Landlord shall pay the excess to Tenant within 30 days after the date
of the Reconciliation Statement.  If the Estimated Delay Cost or the Estimated
Construction Cost, or both, were less than the Actual Delay Cost or the Actual
Construction Cost, or both, Tenant shall pay the deficiency to Landlord as
Additional Rent within 30 days after the date of the Reconciliation
Statement.  At Tenant’s request, Landlord shall make available to Tenant, on an
open book basis, the documentation in support of the Reconciliation Statement.

 

3.Impact on Dates.  

 

a.Estimated and Actual Tenant Delay.  It is agreed by Landlord and Tenant that
the estimated period of Tenant Delay that will result from the implementation of
the February 2019 Material Changes is three (3) months (“Estimated Tenant
Delay”).  Within a reasonable period of time (not to exceed 60 days) after
Substantial Completion of the Base Building Work, Landlord shall cause the Base
Building Architect to certify the Actual Tenant Delay.

 

 

22215181-v8

 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 3

 

 

b.Amended Rider 1.  Rider 1 to Exhibit C-1 of the Lease is hereby amended by
replacing that Rider with Rider 1 attached hereto as Rider 1.  In connection
with the amendments to Rider 1 to Exhibit C-1 of the Lease, (i) the phrase in
Section 2(1) of the Lease stating “April 30, 2019 (such 270 day period ends on
Saturday, January 25, 2020)” is hereby deleted and replaced with the following
phrase:  “July 31, 2019 (such 270 day period ends on Sunday, April 26, 2020)”,
and (ii) the phrase in Section 2(2) of the Lease stating “March 31, 2020 (such
270 day period ends on Saturday, December 26, 2020)” is hereby deleted and
replaced with the following phrase:  “June 30, 2020 (such 270 day period ends on
Saturday, March 27, 2021)”.

 

c.Lease Commencement Date and Rent Commencement Dates.  Landlord and Tenant
agree that (i) the period of Actual Tenant Delay shall not affect the Lease
Commencement Date, (ii) the Lease Commencement Date shall not be extended for
any period of Actual Tenant Delay, and (iii) the Lease Commencement Date shall
be determined as if there were no period of Actual Tenant Delay.  To illustrate
the operation of this provision, assume that June 30, 2020 is the projected
Lease Commencement Date and that no Tenant Delay (other than the Actual Tenant
Delay) or Force Majeure Delay has occurred.  Based on these assumptions and
notwithstanding any period of Actual Tenant Delay, the Lease Commencement Date
shall be deemed to occur on June 30, 2020 and the Rent Commencement Date and the
4th Floor Rent Commencement Date shall be determined based on the Lease
Commencement Date occurring on June 30, 2020.  Except as provided in this
paragraph, the Lease Commencement Date shall be subject to extension for Tenant
Delay or Force Majeure Delay subject to the terms and conditions set forth in
the Lease.

 

d.Target Commencement Date.  In light of the Estimated Tenant Delay, (i) the
references to “Target Commencement Date” in the first paragraph of Section 2 of
the Lease (relating to a termination right in favor of Tenant) and in
Section 2(2)(a) of the Lease (relating to the Per Diem Credit) shall initially
mean October 1, 2020 (rather than July 1, 2020), and (ii) the date that is 270
days after the Target Commencement Date as referenced in such Lease provisions
shall initially be measured from October 1, 2020 (rather than July 1, 2020),
with all such dates to be finally adjusted based on the Actual Tenant Delay (and
any other Tenant Delays).

 

4.Binding Effect; No Other Changes.  This letter agreement shall be binding upon
Landlord, its successors and assigns, and Tenant, its successors and assigns as
permitted under Section 22 of the Lease.  Except as supplemented by this letter
agreement, the Lease is hereby ratified and confirmed and all other terms of the
Lease shall remain in full force and effect, unaltered and unchanged by this
letter agreement.  In the event of any conflict between the provisions of this
letter agreement and the provisions of the Lease, the provisions of this letter
agreement shall prevail.  Regardless of whether specifically supplemented by
this letter agreement, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
letter agreement.

 

5.Confidentiality.  The parties will keep the subject matter of this letter
agreement confidential between them in accordance with the requirements and
subject to the exceptions of Section 47(m) of the Lease.  Landlord acknowledges
and agrees that Tenant shall have the right to disclose this letter agreement in
connection with a request under Sections 23 (Estoppel Certificate) or 27
(Subordination) of the Lease and the delivery of any statement or instrument
thereunder, or as otherwise permitted under Section 47(m) of the Lease.

 

22215181-v8

 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 4

 

 

 

6.Counterparts/Electronic Signatures.  This letter agreement may be executed in
2 or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all
purposes.  Electronic signatures shall be deemed original signatures for
purposes of this letter agreement and all matters related thereto, with such
electronic signatures having the same legal effect as original signatures.

 

Please acknowledge your agreement to the terms of this letter agreement by
countersigning below.

 

Sincerely,

 

ARE-MARYLAND NO. 24, LLC,

a Delaware limited liability company

 

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership,

 

 

as its sole member

 

 

 

 

 

 

 

By:

 

ARE-QRS CORP.,

 

 

 

 

a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Dean

 

 

 

 

Name:

Gary Dean

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

RE Legal

 

[SIGNATURE CONTINUED ON NEXT PAGE]

 

22215181-v8

 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 5

 

 

ACKNOWLEDGED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

 

REGENXBIO INC.,

a Delaware corporation

 

By:

/s/ Kenneth Mills

Print Name:

Kenneth Mills

Its:

President & CEO

 

 

22215181-v8

 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 6

 

 

EXHIBIT A

MATERIAL CHANGES

 

The following list of MATERIAL CHANGES are the basis of this letter agreement.  

 

a.

Modifications to X bracing – proceed

 

b.

Relocate N Stairwell – proceed

 

c.

Reposition service elevator and add second dedicated service elevator – proceed

 

d.

Central stair security required between REGENXBIO floors and future tenant
floors – proceed

 

e.

Increase 5th floor 3 feet in height – proceed

 

f.

Increase 5th floor load to 125 lbs/sf – proceed

 

g.

Future Penthouse – proceed

 

The list below of PDF documents (which documents have been prepared by Gaudreau,
Inc.) are the supporting documents for these Material Changes:

 

    DATED   TITLE NOTES

 

•

1/14/2019 S-001 - General Notes, Abbreviations, and Symbols.pdf

 

•

2/19/2019 S-111 - Roof Framing Plan—Area A.pdf

 

•

2/19/2019 S-112 - Roof Framing Plan—Area B.pdf

 

•

2/19/2019 S-113 - Penthouse Roof and Mechanical Platform Framing Plan—Area A.pdf

 

•

2/19/2019 S-114 - Penthouse Roof and Mechanical Platform Framing Plan—Area B.pdf

 

•

3/26/2019 A-101 - OVERALL FLOOR PLANS - 1ST & 2ND  FLOORS.pdf

 

•

3/26/2019 A-102 - OVERALL FLOOR PLANS - 3RD & 4TH FLOORS.pdf

 

•

2/19/2019 A-103 - OVERALL FLOOR PLANS - 5TH FLOOR & ROOF.pdf

 

•

2/19/2019 A-301 - BUILDING SECTIONS.pdf

 

•

3/26/2019 A-401 - STAIR PLANS - STAIR 01.pdf

 

•

3/26/2019 A-402 - STAIR SECTIONS - STAIR 01.pdf

 

•

3/26/2019 A-403 - STAIR PLANS - STAIR 02.pdf

 

•

3/26/2019 A-404 - STAIR SECTIONS - STAIR 02.pdf

 

•

3/26/2019 A-411 - LOADING AREA ENLARGED PLAN AND DETAILS.pdf

 

•

3/26/2019 A-421 - RESTROOM ENLARGED FLOOR PLAN - FIRST FLOOR.pdf

 

•

3/26/2019 A-422 - RESTROOM ENLARGED FLOOR PLAN - SECOND-FIFTH FLOORS.pdf

 

•

3/26/2019 A-423 - RESTROOM INTERIOR ELEVATIONS.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S101.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S102.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S103.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S104.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S105.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S106.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S107.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S108.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S109.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S110.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S601.pdf

 

•

3/26/2019 1713 - 9800 MCD Bldg F - S602.pdf

 

 

22215181-v8

 

--------------------------------------------------------------------------------

 

RegenxBio Inc.

April 12, 2019

Page 7

 

 

RIDER 1

 

RIDER 1 TO EXHIBIT C-1

Base Building Construction Schedule

 

 

Milestone Event

Projected Date

Base Building Design Drawings sent to Tenant for comment

 

November 30, 2018

Deadline for completing Final Base Building Design Drawings

 

December 18, 2018

Deadline for completing Final Base Building Construction Drawings

 

May 9, 2019

Base Building Permit issued

July 31, 2019

 

Landlord begins performance of Base Building Work

August 31, 2019

 

Completion of erection of structural steel for Base Building

 

April 30, 2020

Turnover Condition Date (i.e., date on which Building is watertight)

 

June 30, 2020

 

Substantial Completion of Base Building Work

September 30, 2020

 

 

 

22215181-v8

 